DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment filed on October 27, 2021.  Claims 8-10 and 13 are amended.  Claims 1-14 are pending.

Drawings
The drawings are objected to because all eight figures are visually unclear and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-14 is the claim 1 limitation for a camera bracket, wherein: the rotatory adjustment mechanism comprises a rotatory supporting base, an adapter and a fine adjustment bolt assembly, and the rotatory supporting base comprises a fine adjustment plate and a rotatory tooth slot coaxially engaged with the fixed tooth slot, and the fine adjustment plate is fixedly connected to the rotatory tooth slot, and a limiting hole is provided in the fine adjustment plate; wherein the adapter comprises a rotatory connection portion and a connection base for connecting a camera, and the rotatory connection portion is fixedly connected to the connection base and can be coaxially and rotatably connected to the rotatory tooth slot, and the connection base is provided with a fine adjustment threaded hole corresponding to the limiting hole; when the rotatory connection portion is coaxially and rotatably connected to the rotatory tooth slot, the fine adjustment threaded hole can be aligned with the limiting hole in a vertical plane perpendicular to an axis of the rotatory tooth slot; wherein the fine adjustment bolt assembly comprises a fine adjustment bolt provided with a threaded portion and a limiting portion, and the fine adjustment bolt passes through the limiting hole, and the threaded portion is threadedly connected to the fine adjustment threaded hole, and the limiting portion is lifted by an edge of the limiting hole and cannot pass through the limiting hole, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (CN 209399072).
Huang (CN 102384344).
Liu (U.S. Publication No.: 2012/0168391).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852